 
Exhibit 10.21


PROMISSORY NOTE




$40,000
December 21, 2011
 
 
Charlotte, North Carolina
   



FOR VALUE RECEIVED, ORGANIC PLANT HEALTH, LLC, a North Carolina limited
liability company with its principal place of business in Mecklenburg County,
North Carolina (the "Maker"), promises to pay to the order of EVERETTE LEE
HELMS, JR. (the "Payee"), his heirs, successors and/or assigns, the principal
amount of (FORTY THOUSAND DOLLARS) (the "Principal Amount"), together with
interest thereon from December 21, 2011, in accordance with the terms of this
Note, as hereafter set forth.


1.Interest.  Interest will accrue on the unpaid balance of the Principal Amount
from December 21, 2011 until the maturity of this Note on April 21, 2012, at the
fixed rate of ____20.0___% calculated on the basis of a flat interest payment if
the loan is repaid on or before the maturity date.


2.Late Fees. In such event that the full amount of the loan is not repaid on or
before the maturity date of April 21, 2012, the “Maker” agrees to pay to the
“payee” an additional late payment fee of ___5.0__% for each 30 day period that
passes in which the entire amount due remains unpaid.




3.Default.  The term "Default," as used herein, means the occurrence of any one
or more of the following events:


(a)Maker shall fail to make any payment of the principal of or interest on this
Note when such payment shall become due within fifteen (15) days after the due
date thereof (whether at the Maturity Date, a date set or established for
payment or prepayment, by acceleration or otherwise); or


(b)Maker shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to Maker or any of its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of its, or any substantial part of its, property, or
shall consent to any such relief or to the appointment of or taking possession
by any such official in an involuntary case or other proceeding commenced
against Maker, or shall make a general assignment for the benefit of creditors,
or shall fail generally, or shall admit in writing its inability to pay its
debts as they become due, or shall take any other action to authorize any of the
foregoing; or


(c)An involuntary case or other proceeding shall be commenced against Maker
seeking liquidation, reorganization or other relief with respect to Maker or any
of its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of, or any substantial part of
the property of, Maker, and such involuntary case or other proceeding shall
remain undismissed and unstayed for a period of sixty (60) days; or an order for
relief shall be entered against Maker under the federal bankruptcy laws as now
or hereafter in effect; or
 
 
 
 

--------------------------------------------------------------------------------

 


(d)The dissolution or the suspension of Maker; or


Upon the occurrence of a Default, the maturity of this Note may be accelerated
and the unpaid balance of the Principal Amount then outstanding together with
interest accrued and unpaid thereon declared to be immediately due and payable
at the option of the Payee or other holder of this Note.


Upon Default, the holder of this Note may employ an attorney to enforce the
holder’s rights and remedies (being the same rights and remedies of Payee in the
event the holder is some person or entity other than Payee) and the Maker,
principal, surety, guarantors and endorsers of this Note hereby agree to pay to
the holder reasonable attorneys fees, plus all other reasonable expenses
incurred by the holder in exercising any of the holder’s rights and remedies
upon default.  The rights and remedies of the Payee and any holder as provided
in this Note and any instrument securing this Note shall be cumulative and may
be pursued singly, successively, or together against any property that is
collateral for this Note, or any other funds, property or security held by the
holder for payment or security, in the sole discretion of the holder.  The
failure to exercise any such right or remedy shall not be a waiver or release of
such rights or remedies or the right to exercise any of them at another time.


4.Non-Assignable by Maker; Due on Sale.  This Note and the obligations of the
Maker hereunder are not assignable by the Maker.  In addition to the Payee’s
right to accelerate in the event of Default as provided in Section 4, the
maturity of this Note may be accelerated and the unpaid balance of the Principal
Amount then outstanding together with interest and/or late fees accrued and
unpaid thereon declared to be immediately due and payable at the option of the
Payee or other holder of this Note upon the occurrence of either of the
following events:  sale or transfer of substantially all of the business assets
or a majority of the equity ownership interest of the Maker.


5.Address for Payments.  All payments of the unpaid balance of the Principal
Amount and interest thereon shall be paid in lawful money of the United States
of America to the Payee at
_______________________________________________________________, or at such
other place or places as the Payee, and/or any other holder of this Note may at
any time or from time to time designate in writing to the Maker.


6.Remedies Cumulative.  Each right, power and remedy of the Payee as provided
for in this Note or now or hereafter existing at law or in equity or by statute
or otherwise shall be cumulative and concurrent and shall be in addition to
every other right, power, or remedy provided for in this Note or now or
hereafter existing at law or in equity or by statute or otherwise, and the
exercise or beginning of the exercise by the Payee of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by the Payee of any or all such other rights, powers, or remedies.  No
failure or delay by the Payee to insist upon the strict performance of any term,
condition, covenant, or agreement of this Note, or to exercise any right, power,
or remedy consequent upon a breach thereof, shall constitute a waiver of any
such term, condition, covenant, or agreement or of any such breach, or preclude
the Payee from exercising any such right, power, or remedy at any later time or
times.  By accepting payment after the due date of any amount payable under this
Note, the Payee shall not be deemed to waive the right either to require prompt
payment when due of all other amounts payable under this Note or to declare an
event of default for failure to effect such prompt payment of any such other
amount.
 
 
 
 

--------------------------------------------------------------------------------

 


7.Governing Law.  This Note shall be governed by and construed under the laws of
the State of North Carolina.


8.Waivers, Etc.  All parties to this Note, including endorsers, sureties and
guarantors, if any, hereby waive presentment for payment, demand, protest,
notice of non-payment or dishonor, and of protest, and any and all other notices
and demands whatsoever and agree to remain bound hereunder until the interest
and Principal Amount are paid in full notwithstanding any (a) release,
surrender, waiver, addition, substitution, exchange, compromise, modification of
or to or indulgence granted with respect to this Note or all or any part of any
collateral or security for this Note; (b) extension or exten­sions of time for
payment which may be granted, even though the period of extension may be
indefinite; and (c) inaction by, or failure to assert any legal right available
to the holder of this Note.






Signature and Acknowledgement on following page.





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Maker has executed this instrument under seal, the day
and year first above written.






MAKER:


ORGANIC PLANT HEALTH, LLC








By: /s/ William G. Styles                                
     




Date:__________________________________


Name:  William G. Styles
Title: President / CEO




 


 


PAYEE:


EVERETT LEE HELMS, JR.








By: /s/ Everett Lee Helms, Jr.                                  
     




Date:__________________________________
     
Name:  Everett Lee Helms, Jr.
Title:




 
 



 
 

--------------------------------------------------------------------------------

 
